Opinion issued October 25, 2012.




                                       In The
                               Court of Appeals
                                      For The
                          First District of Texas
                                   ____________

                               NO. 01-12-00058-CR
                                 ____________

                        WILLIAM WOOLEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 174th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1292356

                          MEMORANDUM OPINION
      Appellant William Wooley pleaded not guilty to the felony offense of

burglary of habitation with intent to commit theft. See TEX. PENAL CODE ANN.

§ 30.02 (West 2011). The jury found appellant guilty and the trial court assessed

punishment at confinement for eight years. The trial court certified that this is not
a plea bargain case and the appellant has the right to appeal. Appellant timely filed

a notice of appeal.

      Appellant’s counsel on appeal has filed a motion to withdraw, along with an

Anders brief stating that the record presents no meritorious grounds of error and

therefore the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). We grant counsel’s motion and affirm the trial court’s judgment.

      An attorney has an ethical obligation to refuse to prosecute a frivolous

appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an

appointed attorney finds a case to be wholly frivolous, his obligation to his client is

to seek leave to withdraw. Id. Counsel’s obligation to the appellate court is to

assure it, through an Anders brief, that, after a complete review of the record, the

request to withdraw is well-founded. Id.

      We may not grant the motion to withdraw until:

          (1) the attorney has sent a copy of his Anders brief to his client
              along with a letter explaining that the defendant has the
              right to file a pro se brief within 30 days, and he has
              ensured that his client has, at some point, been informed of
              his right to file a pro se PDR;

          (2) the attorney has informed us that he has performed the
              above duties;

          (3) the defendant has had time in which to file a pro se
              response; and

          (4) we have reviewed the record, the Anders brief, and any pro
              se brief.
                                           2
See id. at 408–09. If we agree that the appeal is wholly frivolous, we will grant the

attorney’s motion to withdraw and affirm the trial court’s judgment. See Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). If we conclude that arguable

grounds for appeal exist, we will grant the motion to withdraw, abate the case, and

remand it to the trial court to appoint new counsel to file a brief on the merits. See

Bledsoe v. State, 178 S.W3d 824, 826-27 (Tex. Crim. App. 2005).

      Here, counsel’s brief reflects that he delivered a copy of the brief to

appellant and informed appellant of his right to examine the appellate record and to

file a response. See Schulman, 252 S.W.3d at 408. The Court granted counsel’s

request for a sixty-day extension of time for appellant to file a pro se response.

Appellant did not file a response.

      Counsel’s brief meets the Anders requirements in that it presents a

professional evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel supplies us with references to the record and provides us with citation to

legal authorities. Counsel indicates that he has thoroughly reviewed the record and

that he is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 154

(Tex. App.—Houston [1st Dist.] 2006, no pet.).



                                          3
      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (reviewing court, not counsel, determines after full examination of

proceedings whether the appeal is wholly frivolous); Garner, 300 S.W.3d at 767

(explaining that frivolity is determined by considering whether there are “arguable

grounds” for review); Mitchell, 193 S.W.3d at 155 (court must independently

review the record). Although we may issue an opinion explaining why the appeal

lacks arguable merit, we are not required to do so. See Garner, 300 S.W.3d at 767.

An appellant may challenge a holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d 827 & n.6.

      We grant counsel’s motion to withdraw1 and affirm the appeal. Attorney

Allen C. Isbell must immediately send the notice required by Texas Rule of

Appellate Procedure 6.5(c) and file a copy of the notice with the Clerk of this

Court. See TEX. R. APP. P. 6.5(c).

                                      PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           4
Do not publish. TEX. R. APP. P. 47.2(b).




                                           5